Exhibit 10.1

AMENDMENT NO. 2

TO THE

MATTEL, INC. 2005 EQUITY COMPENSATION PLAN

WHEREAS, Mattel, Inc. (“Mattel”) maintains the Mattel, Inc. 2005 Equity
Compensation Plan, as amended (the “Plan”);

WHEREAS, pursuant to Section 22 of the Plan, Mattel reserved the right to amend
the Plan in whole or in part from time to time by action of the Board of
Directors of Mattel (the “Board”); and

WHEREAS, the Board desires to amend certain provisions of the Plan related to
equity grants to be made to outside directors of Mattel and to the restrictive
covenants that will apply to new equity grants.

NOW, THEREFORE, pursuant to Section 22 of the Plan, the Plan is hereby amended,
effective as of January 30, 2009, as follows:

1. Capitalized Terms. Capitalized terms that are not defined in this Amendment
No. 2 shall have the meanings ascribed thereto in the Plan.

2. Section 2(bb) is hereby deleted in its entirety and replaced with “Reserved.”

3. Section 2(x) of the Plan is hereby amended in its entirety to read as
follows:

“ ‘Grant’ means an award of an Option, Restricted Stock, Restricted Stock Units,
Stock Appreciation Right, Dividend Equivalents or unrestricted shares of Common
Stock under the Plan. All Grants shall be evidenced by, and subject to the terms
of, a written agreement, which agreement may (i) include, in the Company’s
discretion, restrictive covenants, where lawful, and (ii) define additional
Activities Against the Company’s Interest (within the meaning of Section 18(c)).
Any reference herein to an agreement in writing shall be deemed to include an
electronic writing to the extent permitted by applicable law.”

4. Section 13 of the Plan is hereby amended in its entirety to read as follows:

“13. Outside Directors. Grants may be made to Outside Directors only in
accordance with this Section 13 and Section 14(b). The terms and conditions of
Grants to Outside Directors



--------------------------------------------------------------------------------

shall be the same as those provided for elsewhere in the Plan, except as
specifically provided otherwise in this Section 13.

(a) Effective on the date of each Annual Meeting, beginning with the Annual
Meeting that occurs in 2009, each Outside Director shall receive a Grant (the
‘Annual Grant’) of (i) Non-Qualified Stock Options and/or (ii) Restricted Stock,
and/or (iii) Restricted Stock Units as determined by the Committee or the Board;
provided, however, that if an individual first becomes an Outside Director after
the date of an Annual Meeting but prior to the end of the calendar year in which
such Annual Meeting occurs, such Outside Director shall receive an Annual Grant
equal to the most recent Annual Grant made to Outside Directors (for any such
Annual Grant denominated as a dollar amount, the number of shares of Common
Stock subject to the Annual Grant shall be determined using the Fair Market
Value of a share of Common Stock on the date of grant).

(b) Each Option granted to an Outside Director pursuant to this Section 13 shall
have a per-share exercise price equal to the Fair Market Value of a share of
Common Stock on the date of grant. Except as otherwise determined by the
Committee, Annual Grants of Options shall vest and become exercisable in four
equal installments on each of the next four quarterly anniversaries of the date
of grant, unless, in each case, the Outside Director has experienced a Severance
before any such vesting date. Section 10 shall govern the treatment of Annual
Grants of Options upon an Outside Director’s Severance.

(c) Except as otherwise determined by the Committee, Annual Grants of Restricted
Stock and Restricted Stock Units shall vest in four equal installments on each
of the next four quarterly anniversaries of the date of grant, unless, in each
case, the Outside Director has experienced a Severance before any such vesting
date. Sections 11(c) and 11(e) shall govern the treatment of Annual Grants
Restricted Stock and Restricted Stock Units, respectively, upon an Outside
Director’s Severance.”

5. Sections 18(c) and (d) of the Plan are hereby amended in their entirety for
equity grants to be made on or after January 30, 2009 to read as follows:

“(c) A Participant will be acting contrary to the long-term interests of the
Company if, during the restricted period set forth below, a Participant engages
in any of following activities in, or directed into, any State, possession or
territory of the United States

 

- 2 -



--------------------------------------------------------------------------------

of America or any country in which the Company operates, sells products or does
business:

(i) while employed by the Company, the Participant renders services to or
otherwise directly or indirectly engages in or assists, any organization or
business that is or is working to become competitive with the Company;

(ii) while employed by the Company or at any time thereafter, the Participant
(A) uses any confidential information or trade secrets of the Company to render
services to or otherwise engage in or assist any organization or business that
is or is working to become competitive with the Company or (B) solicits away or
attempts to solicit away any customer or supplier of the Company if in doing so,
the Participant uses or discloses any of the Company’s confidential information
or trade secrets; or

(iii) while employed by the Company or during a period of one year thereafter,
the Participant solicits or attempts to solicit any non-administrative employee
of the Company to terminate employment with the Company or to perform services
for any organization or business that is or is working to become competitive
with the Company.

The activities described in this Section 18(c) (and any additional activities as
may be set forth in a Participant’s Grant or Individual Agreement) are
collectively referred to as ‘Activities Against the Company’s Interest.’

(d) If Mattel determines, in its sole and absolute discretion, that: (i) a
Participant has violated any of the requirements set forth in Section 18(b)
above or (ii) a Participant has engaged in any Activities Against the Company’s
Interest (the date on which such violation or activity first occurred being
referred to as the ‘Trigger Date’), then Mattel may, in its sole and absolute
discretion, impose a Termination, Rescission and/or Recapture of any or all of
the Participant’s Grants or the Proceeds thereof, provided that such
Termination, Rescission and/or Recapture shall not apply to a Full-Value Grant
to the extent that both of the following occurred earlier than six months prior
to the Trigger Date: (A) such Full-Value Grant vested and (B) Common Stock was
delivered and/or cash was paid pursuant to such Full-Value Grant; and provided,
further, that such Termination, Rescission and/or Recapture shall not apply to
an Option or a Stock Appreciation Right to the extent that such Option or Stock
Appreciation Right was exercised earlier than six months prior to the Trigger
Date. Within ten days after

 

- 3 -



--------------------------------------------------------------------------------

receiving notice from Mattel that Rescission or Recapture is being imposed on
any Grant, the Participant shall deliver to Mattel the cash or shares of Common
Stock acquired pursuant to such Grant, or, if Participant has sold such Common
Stock, the gain realized, or payment received as a result of the rescinded
exercise, payment, or delivery; provided, that if the Participant returns Common
Stock that the Participant purchased pursuant to the exercise of an Option (or
the gains realized from the sale of such Common Stock), Mattel shall promptly
refund the exercise price, without earnings, that the Participant paid for the
Common Stock. Any payment by the Participant to Mattel pursuant to this
Section 18(d) shall be made either in cash or by returning to Mattel the number
of shares of Common Stock that the Participant received in connection with the
rescinded exercise, payment, or delivery. It shall not be a basis for
Termination, Rescission or Recapture if after a Participant’s Severance, the
Participant purchases, as an investment or otherwise, stock or other securities
of such an organization or business, so long as (i) such stock or other
securities are listed upon a recognized securities exchange or traded
over-the-counter, and (ii) such investment does not represent more than a five
percent equity interest in the organization or business.”

6. Ratification and Confirmation. Except as specifically amended hereby, the
Plan is hereby ratified and confirmed in all respects and remains in full force
and effect.

7. Governing Law. This Amendment No. 2 shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

8. Headings. Section headings are for convenience only and shall not be
considered a part of this Amendment No. 2.

IN WITNESS WHEREOF, Mattel has caused this Amendment No. 2 to be executed,
effective as of January 30, 2009.

 

MATTEL, INC. By:  

/s/ Alan Kaye

Name:   Alan Kaye Title:   Senior Vice President, Human Resources Dated:  
February 4th, 2009

 

- 4 -